DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 6, 8-9, 11-12, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AKANUMA G (JP 2018005007 A).
As to claim 15: Akanuma discloses an optical scanner (Figs. 1-20, “an optical scanner 10A”; Abstract, ¶0010) comprising: 
a light source (Figs. 1-20, “a light source 11”; Abstract, ¶0011);  
5a light deflector configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction (Figs. 1-20, “a light deflector 13” configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction; Abstract, ¶0011-0013, wherein the 2 dimensional direction represents the main scanning direction is perpendicular to the sub-scanning direction); 
a photosensor having a detection field, configured to detect the light scanning the detection field (Figs. 1-20, “a photosensor 14” having “a detection field 61”, configured to detect the light scanning the detection field; Abstract); and  
10processing circuitry configured to: control the light source to emit light to scan an irradiation area; and shift the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning direction (Figs. 1-20, “processing circuitry 16-18, 30” configured to: control the light source to emit light to scan “an irradiation area 20/40”; and shift the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning direction; Abstract, ¶0010-0056).  
As to claim 25: Akanuma discloses the processing circuitry is further configured to change in the sub-scanning direction a scanning area to be scanned with the light deflected by the light deflector to shift the irradiation area between the first position and the second position in the sub-scanning 20direction (Figs. 1-20, ¶0010-0060, wherein a small size of sub drawing area represents changing the sub-scanning direction a scanning area).  
As to claim 65: Akanuma discloses the photosensor includes a first light receiver and a second light receiver being separated from the first light receiver in the main scanning direction (Figs. 1-20, ¶0010-0060, wherein the photosensor 14 represents a first light receiver and a second light receiver).  
As to claim 85: Akanuma discloses an upper end of the first light receiver is aligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is aligned with a lower end of the second light receiver in the sub-scanning direction (Figs. 3-4 show an upper end of the first light receiver is aligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is aligned with a lower end of the second light receiver in the sub-scanning direction; ¶0023-0024).  
As to claim 95: Akanuma discloses the detection field includes a first detection field to be irradiated with the light to be detected by the first light receiver and a second detection field to be irradiated with the light to be detected by the second light receiver, and  20wherein an upper end of the first detection field is aligned with an upper of the second detection field, and a lower end of the first detection field is aligned with a lower 
As to claim 511: 30 Akanuma discloses the processing circuitry is configured to shift the irradiation area plural times between the first position and the second position in the sub-scanning direction (Figs. 1-20, Abstract, ¶0010-0060).  
As to claim 512: Akanuma discloses the processing circuitry is configured to sweep the irradiation area between 35the first position and the second position in the sub-scanning direction (Figs. 1-20, Abstract, ¶0010-0060).  
As to claim 514: Akanuma discloses a screen having a scanning area to be scanned with the light deflected by the light deflector, the scanning area 10including an image area, wherein the processing circuitry is configured to control the light source to emit light based on image information to form an image within the image area on the screen (Figs. 1-20, “a screen 40” a screen having a scanning area to be scanned with the light deflected by the light deflector, the scanning area 10including an image area, wherein the processing circuitry is configured to control the light source to emit light based on image information to form an image within the image area on the screen; Abstract, ¶0010-0060). 
As to claim 516: Akanuma discloses the processing circuitry is configured to control the light source to emit light based on the image information to form an image within the image area, without a shift in the irradiation area between the first position and the second position in the sub-scanning direction (Figs. 1-20, Abstract, ¶0010-0060).  
As to claim 517: Akanuma discloses wherein the photosensor includes a first light receiver and a second light receiver being separated from the first light receiver in the main scanning direction, and wherein based on detection results of the first light receiver and the second light 30receiver, the processing circuitry is configured to adjust size of an image formed within the image area in the sub-scanning direction (Figs. 1-20, “a first light receiver 14” and “a second light receiver 14” being separated from the first light receiver in main scanning direction; Abstract, ¶0010-0060).
As to claim 518: Akanuma discloses a display system comprising: the optical scanner according to claim 1; 35an imaging optical system configured to reflect the light that has been deflected by 55Client Ref. No. FN201905226 the light deflector to scan the screen and projected by the screen; and a reflector configured to reflect the light reflected from the imaging optical system so as to form a virtual image (Figs. 1-20, a display system comprises “a reflector 210”; Abstract, ¶0010-0060).
As to claim 519: Akanuma discloses wherein the reflector is a windshield of the mobile object (Figs. 16-17 show the reflector is a windshield of the mobile object; ¶0054-0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claim 1 above, and further in view of ATSUUMI et al (US 2017/0154558 A1).
As to claim 35: Akanuma does not expressly disclose the light deflector has a reflecting surface to reflect the light emitted from the light source, and  25wherein the processing circuitry is configured to change a tilt of the reflecting surface in the sub-scanning direction to shift the irradiation area between the first position and the second position in the sub-scanning direction. However, Atsuumi teaches an optical scanner (Figs. 1-14, “an optical scanner 20”; ¶0033, 0071) comprising: a light source (Figs. 1-14, “a light source 10”; ¶0071-0072); 5a light deflector configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction (Figs. 1-14, “a light deflector 21/31” configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction; Abstract, ¶0071-0072), wherein the light deflector has a reflecting surface to reflect the light emitted from the light source, and  25wherein the processing circuitry is configured to change a tilt of the reflecting surface in the sub-scanning direction to shift the irradiation area between the first position and the second position in the sub-scanning direction (Figs. 1-14, Abstract, ¶0131-0145). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to tilt the reflecting surface of the deflector, such that the light deflector has a reflecting surface to reflect the light emitted from the light source, and  25wherein the processing circuitry is configured to change a tilt of the reflecting surface in the sub-scanning 
As to claim 513: Akanuma does not expressly disclose the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction. However, Atsuumi teaches an optical scanner (Figs. 1-14, “an optical scanner 20”; ¶0033, 0071) comprising: a light source  and a light deflector (Figs. 1-14, “a light source 10”; “a light deflector 21/31”; ¶0071-0072); wherein the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction (Figs. 1-14, Abstract, ¶0131-0145). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to control the light deflector, such that the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction as taught by Atsuumi. The motivation would have been in order to have an . 

Claim(s) 4-5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claims 1, 6 above, and further in view of HAYASHI (US 2018/0013992 A1).
As to claim 45: 30Akanuma does not expressly disclose the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction. However, Hayashi discloses the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction (Figs. 1-7, ¶0109). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to rearrange the first detection position and the second detection position in the sub-scanning direction, such that the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction as taught by Hayashi. The motivation would have been in order to have an optical scanning device to scan a scanning area includes a first area and a second area surrounding the first area (Hayashi: Abstract).
As to claim 55: Claim 5 is a dependent claim of claim 4. The prior art Hayashi further discloses claim limitation of the first detection position is disposed at one end and the second detection 35position is disposed at the other end of the photosensor in the sub-scanning direction (Fig. 7, ¶0109). In addition, the same motivation is used as the rejection of claim 5.
As to claim 75: Akanuma does not expressly disclose an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction. However, Hayashi discloses the detection field includes a first light receiver and a second light receiver, wherein an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction being separated from the first detection position in the sub-scanning direction (Figs. 12-13, “a first light receiver 222” and “a second light receiver 221”, ¶0109-0111). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to rearrange the first light receiver and the second light receiver, such that an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction as taught by Hayashi. The motivation would have been in order to have an optical scanning device to scan a scanning area includes a first area and a second area surrounding the first area (Hayashi: Abstract).
As to claim 510: 25 Akanuma discloses the first light receiver and the second light receiver are disposed on the same side relative to a center position of a scanning area to be scanned with the light deflected by the light deflector (Figs. 3-4; ¶0023).
Akanuma does not expressly disclose the first light receiver and the second light receiver are disposed in the sub-scanning direction. However, Hayashi discloses a first light receiver and a second light receiver are disposed on the same side relative to a center position of a scanning area to be scanned with the light deflected by a light deflector in a sub-scanning direction (Figs. 1-13,  “a first light receiver 222” and “a second light receiver 221” are disposed on the same side relative to a center position of a scanning area to be scanned with the light deflected by “a light deflector 20” in a sub-scanning direction; ¶0109-0111). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to rearrange the first light receiver and the second light receiver, such that the first light receiver and the second light receiver are disposed on the same side relative to a center position of a scanning area to be scanned with the light deflected by the light deflector in the sub-scanning direction as taught by Hayashi. The motivation would have been in order to have an optical scanning device to scan a scanning area includes a first area and a second area surrounding the first area (Hayashi: Abstract).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claim 1 above, and further in view of ATSUUMI et al (US 2017/0154558 A1) and ISHIKWA (US 2019/0295806 A1).
As to claim 515: Akanuma does not expressly disclose 15wherein the processing circuitry is configured to control the light source to emit light based on the image information not to form an image within the image area during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction. However, Atsuumi teaches an optical scanner (Figs. 1-14, “an optical scanner 20”; ¶0033, 0071) comprising: a light source and a light deflector (Figs. 1-14, “a light source 10” and a light deflector 21/31”; ¶0071-0072); wherein the processing circuitry is configured to control the light source to emit light during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction (Figs. 1-14, Abstract, ¶0131-0145). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to have the processing circuitry is configured to control the light source to emit light based on the image information not to form an image within the image area during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction as taught by Atsuumi. The motivation would have been in order to have an optical deflector to deflect the laser beam two-dimensionally, and an intermediate image generator to perform two-dimensional scanning twice in a main scanning direction and a sub-scanning direction with the laser beam deflected by the optical deflector to generate an intermediate image of one frame, where the laser beam deflected by the optical deflector draws two scanning lines (Atsuumi: Abstract).
Akanuma and Atsuumi do not expressly disclose the image information not to form an image within the image area during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIN LI/
Primary Examiner, Art Unit 2693